Citation Nr: 0409555	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-32 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for the residuals of a 
cerebral vascular accident.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to service connection for ulcers.

6.  Entitlement to service connection for the residuals of cold 
injury to the left lower extremity.

7.  Entitlement to service connection for the residuals of cold 
injury to the right lower extremity.

8.  Entitlement to a compensable disability rating for a scar on 
the left leg, status post shell fragment wound.


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 1945.  
He was a prisoner of war from July 30, 1944, to August 22, 1944.

These matters come to the Board of Veterans' Appeals (Board) from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefits sought on appeal.  The veteran perfected an appeal of 
that decision.  For good cause shown, the veteran's motion for 
advancement on the docket has been granted.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

The issue of entitlement to service connection for the residuals 
of cold injury to the lower extremities is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence identified 
by the veteran, and provided him VA examinations in order to 
assist him in substantiating his claim for VA compensation 
benefits.

2.  The veteran was a prisoner of war for less than 30 days.

3.  The preponderance of the competent and probative evidence of 
record shows that the veteran does not have a chronic psychiatric 
disorder, including PTSD.

4.  The preponderance of the competent and probative evidence of 
record shows that the veteran's heart disorder is not related to 
an in-service disease or injury.

5.  The preponderance of the competent and probative evidence of 
record shows that the cerebral vascular accident that the veteran 
suffered is not related to an in-service disease or injury.

6.  The preponderance of the competent and probative evidence of 
record shows that the veteran does not have irritable bowel 
syndrome.

7.  The preponderance of the competent and probative evidence of 
record shows that the veteran does not currently suffer from ulcer 
disease.

8.  The residuals of a shell fragment wound to the left leg are 
manifested by an indiscernible scar that is asymptomatic.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD, was not incurred in or 
aggravated by active service, nor may such a disorder be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§201, 117 Stat. 2651 (Dec. 16, 2003); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  A heart disorder was not incurred in or aggravated by active 
service, nor may such a disorder be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

3.  A cerebral vascular accident was not incurred in or aggravated 
by active service, nor may such a disorder be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  Irritable bowel syndrome was not incurred in or aggravated by 
active service, nor may such a disorder be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

5.  Ulcer disease was not incurred in or aggravated by active 
service, nor may such a disorder be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

6.  The criteria for a compensable disability rating for a scar on 
the left leg, status post shell fragment wound, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, 
Diagnostic Codes 7803-7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to VA compensation 
benefits for the claimed disabilities because he was a prisoner of 
war, and those disabilities are presumed to have been incurred in 
service for former prisoners of war.


Development of the Claim

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  In August 2001 VA 
issued regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran of 
the evidence that is necessary to substantiate the claim.  VA will 
also inform the veteran which information and evidence, if any, 
that he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

Prior to the November 2002 initial determination, the RO notified 
the veteran of the information and evidence needed to substantiate 
his claim in October 2002 by informing him of the provisions of 
the VCAA and the specific evidence required to substantiate his 
claims for service connection.  The RO informed him that because 
he had been a prisoner of war for less than 30 days, service 
connection for the claimed disabilities could not be granted based 
on the statutory presumptive provisions pertaining to prisoners of 
war.  The RO also informed him that he needed to submit evidence 
showing that the disorders had become manifest within one year of 
his separation from service, or submit evidence of a current 
disability, an in-service disease or injury, and medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  The RO instructed him to identify that 
evidence, whether it was in his possession or that of a third 
party.  

The RO further informed him of the information and evidence that 
he was required to submit, and the evidence that the RO would 
obtain on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claims, and to provide signed 
authorizations for each medical care provider so that VA could 
obtain that evidence on his behalf.  As an alternative, he could 
obtain the evidence and submit it to the RO.  

In the October 2003 statement of the case the RO informed the 
veteran of the regulatory requirements for establishing 
entitlement to service connection and a compensable rating, and 
the rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  The RO 
notified the veteran that his case was being sent to the Board, 
and informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will also 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts to 
obtain his service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary to 
obtain this evidence, including authorizations for the release of 
medical records.  In a claim for compensation benefits, the duty 
to assist includes providing a VA medical examination or obtaining 
a medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c) (2003).  

The RO has obtained the veteran's service medical records, and the 
VA and private treatment records he identified.  The RO also 
provided him VA psychiatric and prisoner of war protocol 
examinations in October 2002, although the examiners did not 
provide any opinion regarding the etiology or onset of the his 
claimed disabilities.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has interpreted the statute as 
requiring VA to obtain a medical opinion in any compensation claim 
in which the veteran provides medical evidence of a current 
disability, lay evidence of an in-service disease or injury, and 
lay evidence of continuing symptomatology since service.  Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  The veteran in the 
instant appeal has not provided any lay or medical evidence of an 
in-service disease or injury or evidence of continuing 
symptomatology; he has claimed entitlement to compensation 
benefits based on the presumption of service connection for former 
prisoners of war.  He did not assert having experienced any of the 
claimed disabilities during service, but contends that he is 
entitled to compensation benefits for having been a prisoner of 
war.

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit"), reviewed the regulation 
pertaining to VA examinations and opinions in Paralyzed Veterans 
of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that the 
claimant establish that he or she has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  The 
Federal Circuit found that the regulation properly filled a gap 
left in the statute.  The Federal Circuit referenced a preceding 
section of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  The Federal Circuit found that, if the 
evidence of record does not establish that the veteran suffered an 
event, injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a medical 
opinion could substantiate the claim.  In making this finding the 
Federal Circuit noted the arguments made by the Secretary that "a 
medical examination or opinion generally could not fill the gap 
left by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1334.  

In the instant appeal the veteran claims to have multiple 
disabilities that are attributable to him having been a prisoner 
of war.  His service medical records make no reference to the 
claimed disabilities, and he has not contended otherwise.  His 
service personnel records indicate that he was a prisoner of war 
for less than 30 days, and he has made no allegations indicating a 
longer period of captivity.  For these reasons the Board finds 
that a medical opinion is not necessary to decide the claims, in 
that any such opinion could not establish the existence of the 
claimed in-service injury (being held as a prisoner of war for 30 
days or longer).

The veteran has not alluded to the existence of any other evidence 
that is relevant to his claims.  The Board concludes that all 
relevant data has been obtained for determining the merits of his 
claims and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations--Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  
Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303 (2003).

If a veteran is a former prisoner of war who was detained for not 
less than 30 days, and develops heart disease, irritable bowel 
syndrome, or peptic ulcer disease to a degree of 10 percent or 
more at any time after active service has ended, such disease may 
be service connected even though there is no evidence of such 
disease in service.  38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(c) (2003).  

The Board notes that the statute was amended in December 2003 to 
provide for a presumption of service connection for certain 
diseases for former prisoners of war, regardless of the length of 
captivity.  See the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, §201, 117 Stat. 2651 (Dec. 16, 2003).  The disabilities 
for which the 30-day minimum time limit was eliminated consist of 
psychosis, any of the anxiety states, dysthymic disorder (or 
depressive neurosis), organic residuals of frostbite, and post-
traumatic osteoarthritis.  The presumption of service connection 
for former prisoners of war applies to the remaining disabilities 
only if the veteran was a prisoner of war for 30 days or longer.

In order to establish service connection for the claimed disorder, 
there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during a 
presumptive period; and (3) medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).  When there is an approximate 
balance of positive and negative evidence regarding a material 
issue, the benefit of the doubt in resolving each such issue shall 
be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate balance, 
and the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.



(continued on next page)

Analysis

Service Connection for a Psychiatric Disorder, Including PTSD

In his September 2002 claim the veteran indicated that he was 
claiming entitlement to compensation benefits for PTSD because he 
had nightmares.  He then presented a statement in which he 
described his experiences as a prisoner of war, and his spouse 
presented a statement in which she described his nightmares.

The veteran's service personnel records show that he was a 
prisoner of war from July 30 to August 22, 1944.  The presumption 
of service connection applies for any anxiety state, dysthymic 
disorder, or depression for former prisoners of war, regardless of 
the length of captivity.  See the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, §201, 117 Stat. 2651 (Dec. 16, 2003).

VA treatment records disclose that during a September 1999 annual 
evaluation the veteran reported having difficulty sleeping due to 
nightmares.  His medical care provider then referred him to the VA 
psychiatrist who treated former prisoners of war, who conducted an 
evaluation four days later.  During the psychiatric evaluation the 
veteran denied having any psychological problems until late 1998 
or early 1999.  Since then he experienced a low mood, low energy, 
disrupted sleep with sleep walking, decreased appetite, and weight 
loss.  Diagnostic testing showed his thyroid hormone levels to be 
abnormal, and the psychiatrist found a high likelihood that his 
psychological problems were due to his documented thyroid disorder 
(Graves disease), given the late onset of his psychological 
problems (age 85).  The records document no further psychiatric 
consultations.

In July and October 2000 the physician who treated the veteran for 
Graves disease entered an impression of anxiety.  He did not, 
however, describe any clinical findings regarding any symptoms of 
anxiety demonstrated by the veteran.  In April 2002 the physician 
entered an impression of depression, and indicated that the 
depression could be due to the veteran's multiple medical 
problems, including Graves disease with ophthalmopathy.

During the October 2002 VA psychiatric examination the veteran 
denied having received any psychiatric treatment.  The examiner 
referenced the VA treatment note described above, and noted that 
the problems the veteran had then described had been found to be 
due to the thyroid disorder.  His major complaint consisted of 
nightmares, not all of which were related to his prisoner of war 
experiences.  He denied any other symptoms that the examiner 
characterized as being indicative of PTSD.  He also denied any 
symptoms of depression or anxiety.  After summarizing the events 
that the veteran reported experiencing as a prisoner of war and 
his social history, and conducting a mental status examination, 
the examiner determined that the veteran did not have any 
psychiatric disorder.  The examiner stated that although the 
veteran clearly experienced trauma in service, he had no symptoms 
of PTSD, other than nightmares.  The examiner also found that he 
did not report any symptoms of a mood or anxiety disorder.

The veteran claims to have PTSD as a result of his prisoner of war 
experiences.  As a lay person the veteran is competent to provide 
evidence of observable symptoms.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  He is not, however, competent to provide 
evidence of a medical diagnosis, or to relate a disorder to a 
given cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not probative, therefore, of having any chronic 
psychiatric disorder that is related to service.

In summary, the veteran's private physician, an endocrinologist, 
has entered impressions of anxiety and depression.  He did not, 
however, describe any clinical findings to support that 
assessment.  The VA psychiatrist in September 1999 found that any 
symptoms the veteran had were likely due to Graves disease, and 
did not enter a psychiatric diagnosis.  The veteran underwent an 
evaluation by a VA psychiatrist in October 2002, and the 
psychiatrist determined that the veteran's reported symptoms did 
not meet the criteria for a diagnosis of any psychiatric 
disability.  Because the opinions in September 1999 and October 
2002 were rendered by psychiatrists, those opinions are more 
probative than the reference by the veteran's endocrinologist to 
anxiety and depression.  See Guerrieri v. Brown, 4 Vet. App. 467, 
472 (1993) ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches.")  In addition, 
unlike the endocrinologist, the VA examiners documented the 
clinical findings that were analyzed in reaching their 
conclusions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of a physician to provide a basis for his 
opinion goes to the weight and credibility of the evidence).  

For these reasons the Board finds that the preponderance of the 
probative evidence indicates that the veteran does not currently 
have a psychiatric diagnosis of disability, and that the criteria 
for a grant of service connection are not met.  Hickson, 12 Vet. 
App. at 253.  Although the statute provides for a presumption of 
service connection for former prisoners of war who develop anxiety 
or depression, that provision merely establishes the service; the 
probative evidence must still show that the veteran currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of entitlement 
to service connection for a psychiatric disorder, including PTSD.

Service Connection for a Heart Disorder

Private treatment records disclose that in July 2001 the veteran 
was found to have coronary artery disease, with a long history of 
hypertension and diabetes mellitus.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  The 
evidence does not show, however, that he incurred a related 
disease or injury during service, or that the currently diagnosed 
heart disorder is related to service.  Hickson, 12 Vet. App. at 
253.

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a cardiovascular 
disorder, and he does not claim otherwise.  He has asserted that 
he is entitled to compensation benefits for a heart disorder 
because he was a prisoner of war, and the statute provides a 
presumption of service connection for former prisoners of war who 
develop heart disease.

The Board notes that where a veteran served for 90 days in active 
service, and a cardiovascular disorder develops to a degree of 10 
percent or more within one year from the date of separation from 
service, such disease may be service connected even though there 
is no evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  The evidence 
indicates that the veteran's heart disorder did not become 
manifest until 2001, more than 55 years following his separation 
from service.  The presumption of service connection pertaining to 
chronic diseases does not, therefore, provide a basis for granting 
service connection for a heart disorder.

According to the statute and regulation, beriberi and beriberi 
heart disease are presumed to have been incurred in service if the 
veteran is a former prisoner of war who was held in captivity for 
30 days or more, and he develops the disease to a degree of 10 
percent disability or more at any time.  The term beriberi heart 
disease includes ischemic heart disease in a former prisoner of 
war who had experienced localized edema during captivity.  38 
C.F.R. § 3.309(c) (2003).  Although the statute was amended in 
January 2003 to eliminate the 30-day captivity period for some 
disabilities, beriberi and beriberi heart disease were not 
included in those disabilities for which the 30-day minimum period 
of captivity was eliminated.  See the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, §201, 117 Stat. 2651 (Dec. 16, 2003).  
Because he was held in captivity less than 30 days (July 30-August 
22, 1944), the veteran is not entitled to application of the 
presumption of service connection for heart disease.  The evidence 
does not otherwise indicate that his heart disease is related to 
service.  For these reasons the Board finds that the preponderance 
of the evidence is against the claim of entitlement to service 
connection for heart disease.

Service Connection for the Residuals of a Cerebrovascular Accident

The veteran has not presented any specific contentions regarding 
the residuals of a cerebrovascular accident.  The available 
evidence indicates that he suffered a cerebrovascular accident in 
1986, and that he subsequently had a cerebral aneurism surgically 
repaired.  During the October 2002 VA medical examination, 
however, he denied having any residuals from the cerebrovascular 
accident or the cerebral aneurism.  It is not clear from the 
available evidence, therefore, whether he has a current diagnosis 
of disability related to the cerebrovascular accident.  For the 
purpose of analysis the Board will assume, but not decide, that 
the cerebrovascular accident resulted in chronic residuals.  The 
evidence does not indicate, however, that he suffered a related 
disease or injury during service, or that the cerebrovascular 
accident is otherwise related to service.

As previously stated, the veteran's service medical records are 
silent for any complaints or clinical findings pertaining to a 
cerebrovascular disorder, and he does not claim otherwise.  
Vascular disease or a cerebrovascular accident are not included in 
the disorders to which the presumption of service connection 
applies for former prisoners of war.  The evidence does not 
otherwise indicate that the cerebrovascular accident is related to 
any incident of service.  For these reasons the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a cerebrovascular accident.

Service Connection for Irritable Bowel Syndrome and Ulcer Disease

The veteran contends that he is entitled to compensation benefits 
for irritable bowel syndrome because he suffers from chronic 
diarrhea.  During the October 2002 VA medical examination he 
specifically denied having any symptoms of irritable bowel 
syndrome, and no findings related to that disorder were found on 
examination.  The VA and private treatment records do not reflect 
any symptoms or clinical findings attributed to irritable bowel 
syndrome.  He occasionally experienced diarrhea, which was 
attributed to his Graves disease.  His claim is not, therefore, 
supported by a current medical diagnosis of disability related to 
irritable bowel syndrome.  Hickson, 12 Vet. App. at 253.

He contends that he is entitled to compensation benefits for ulcer 
disease because he previously underwent surgery for ulcers.  
During the October 2002 VA medical examination he reported having 
undergone surgery due to a suspected ulcer, but when operated on 
the ulcer was found to be healed.  He denied any current treatment 
or symptoms of ulcer disease.  Although the examination resulted 
in a diagnosis of PUD (peptic ulcer disease), that diagnosis was 
apparently by history, in that the examiner documented the 
veteran's denial of any treatment or symptoms of peptic ulcer 
disease and no clinical findings regarding ulcer disease were 
found as a result of the physical examination.  The private 
treatment records show that the veteran was treated for 
gastroesophageal reflux disease, and he was noted to have a 
history of gastritis.  Any reference to ulcers or ulcer disease 
was by history only; the medical records do not document any 
current symptoms or clinical findings that are attributed to ulcer 
disease.  Because the medical evidence does not show that the 
veteran currently has ulcer disease, his claim is not supported by 
a current medical diagnosis of disability.  Hickson, 12 Vet. App. 
at 253.

In addition to the above, the evidence does not indicate that any 
of the veteran's gastrointestinal complaints are related to an in-
service disease or injury.  Both irritable bowel syndrome and 
peptic ulcer disease are included in the diseases to which the 
presumption of service connection applies for veterans who were 
prisoners of war for at least 30 days.  38 C.F.R. § 3.309(c) 
(2003).  Those disorders were not included in the amendment to the 
statute allowing for a presumption of service connection for any 
prisoner of war, regardless of the period of captivity.  See the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, §201, 117 
Stat. 2651 (Dec. 16, 2003).  Because he was held in captivity less 
than 30 days, the veteran is not entitled to application of the 
presumption of service connection for irritable bowel syndrome or 
peptic ulcer disease.  The evidence does not otherwise indicate 
that either disorder is related to service, nor does the veteran 
so claim.  For these reasons the Board finds that the 
preponderance of the evidence is against the claims of entitlement 
to service connection for irritable bowel syndrome and peptic 
ulcer disease.

Compensable Rating for the Residuals of a Shell Fragment Wound

Relevant Laws and Regulations

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  The percentage ratings for 
each diagnostic code, as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, represent the average 
impairment of earning capacity resulting from disability.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate to 
the severity of the disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  If the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation is assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2003).

Diagnostic Code 7803 provides a 10 percent rating for scars that 
are superficial and unstable.  A 10 percent rating is also 
applicable under Diagnostic Code 7804 for scars that are 
superficial, painful on examination.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Other scars are to be rated based 
on limitation of function of the part affected under Diagnostic 
Code 7805.  38 C.F.R. § 4.118 (2003).

Analysis

The veteran incurred a shell fragment wound to the left thigh in 
1944, for which service connection has been in effect with a non-
compensable rating since his separation from service in October 
1945.  The disability has been rated as a scar since October 1945.  
He was examined in August 1983 in conjunction with a claim for a 
compensable rating, and the examiner then stated that no scar was 
then discernible on the left thigh.

The VA and private treatment records are negative for any 
complaints or clinical findings related to the shell fragment 
wound to the left thigh.  During the October 2002 examination the 
veteran stated that he was unable to locate the scar, as was his 
spouse.  On examination the examiner found the skin on the left 
thigh to be intact, with no scarring, tenderness to palpation, 
erythema, or weakness.

In accordance with 38 C.F.R. § 4.118, a 10 percent rating is 
applicable if the superficial scar is unstable or painful on 
examination.  None of the evidence indicates that there is 
frequent loss of covering of skin over the scar, or that the scar 
is painful on examination.  The Board finds, therefore, that the 
criteria for a compensable disability rating are not met, and that 
the preponderance of the evidence is against the claim of 
entitlement to a compensable disability rating for a scar on the 
left leg, status post shell fragment wound.


ORDER

The claim of entitlement to service connection for a psychiatric 
disorder, including PTSD, is denied.

The claim of entitlement to service connection for heart disease 
is denied.

The claim of entitlement to service connection for a 
cerebrovascular accident is denied.

The claim of entitlement to service connection for irritable bowel 
syndrome is denied.

The claim of entitlement to service connection for peptic ulcer 
disease is denied.

The claim of entitlement to a compensable disability rating for a 
scar on the left leg, status post shell fragment wound, is denied.


REMAND

The veteran has claimed entitlement to compensation benefits for 
the residuals of cold injury to both lower extremities.  The VA 
and private treatment records show that he has chronic, moderate 
to severe peripheral vascular disease in both lower extremities, 
as well as diabetes mellitus and Graves disease.  In an October 
2002 statement he reported having suffered from very cold feet 
during the battle for Bastogn, and as a combat veteran his lay 
evidence of having suffered from cold feet is sufficient to 
establish that such occurred.  38 U.S.C.A. § 1154(b) (West 2002); 
see Collette V. Brown, 82 F.3d 389 (Fed. Cir. 1996).  It is not 
clear from the available evidence, however, whether any disorder 
of the lower extremities, including peripheral vascular disease, 
is related to the in-service cold injury or an intervening cause.  
For that reason the Board finds that remand of these issues is 
required.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file and ensure that any 
notification and development action required by the VCAA and its 
implementing regulations, court decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran for any lower extremity 
disorder since his separation from service.  After securing any 
necessary release, the RO should obtain copies of such records 
that are not in file.  If the RO is not able to obtain the 
identified records, the claims file should be documented to that 
effect and the veteran so notified.

3.  The RO should provide the veteran a VA medical examination in 
order to determine whether he currently has any residuals of the 
in-service cold injury to the lower extremities.  The claims file 
and a copy of this remand should be made available to and be 
reviewed by the examiner.  The examination should include any 
diagnostic tests or studies that are deemed necessary for an 
accurate assessment.

The examiner should examine the lower extremities and determine 
whether the in-service cold injury resulted in any chronic 
residuals.  Specifically, the examiner should provide an opinion, 
based on review of the evidence of record and sound medical 
principles, on whether the peripheral vascular disease in the 
lower extremities is at least as likely as not (a probability of 
50 percent or greater) etiologically related to the in-service 
cold injury, or any other incident of service.

4.  After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO should re-
adjudicate the issue of entitlement to service connection for the 
residuals of an in-service cold injury.  If any benefit sought on 
appeal remains denied, the veteran and his representative should 
be provided with a supplemental statement of the case and be given 
the opportunity to respond.

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



